
	

113 HRES 556 IH: Expressing support for the designation of May 2014 as Mental Health Month.
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 556
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Murphy of Pennsylvania (for himself, Mr. Thompson of Pennsylvania, Mrs. Blackburn, Ms. Bordallo, Mr. Honda, Ms. Speier, Ms. Brown of Florida, Mr. Levin, Mr. Barber, Ms. Brownley of California, Mrs. Miller of Michigan, Mr. Tonko, and Mr. Perlmutter) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of May 2014 as Mental Health Month.
	
	
		Whereas the mental health and well-being of people in the United States is a critical issue that
			 affects not only quality of life, but also the health of communities,
			 families, and economic stability;
		Whereas individuals with mental illness and behavioral health disorders can and do recover
			 utilizing treatment regimens, including psychosocial therapies,
			 medications, peer support and clinical help; as well as other behavioral,
			 psychiatric, psychological, and medical services;
		Whereas parents, families, and caregivers are allies in recovery and serve as critical members of
			 the care delivery team;
		Whereas advances in brain and behavioral research show significant promise for continued
			 improvements in effective treatments of mental illness;
		Whereas 43.7 million American adults experience mental illness;
		Whereas approximately 1 in 5 children and adolescents has a diagnosable mental disorder;
		Whereas 9.6 million American adults experience conditions such as schizophrenia, bipolar disorder,
			 and major depression;
		Whereas 3.6 million American adults with a diagnosis of serious mental illness do not receive
			 treatment;
		Whereas post-traumatic stress disorder (PTSD) afflicts 15 to 20 percent of veterans of the war in
			 Afghanistan and 20 percent of Iraqi war veterans;
		Whereas roughly 20 to 50 percent of all prison and jail inmates are diagnosed with a mental illness
			 and United States prisons are home to ten times more people with mental
			 illness than psychiatric hospitals;
		Whereas mental illness is the leading cause of disability in the Nation;
		Whereas untreated mental illness is a leading cause of absenteeism and lost productivity in the
			 workplace and costs the United States economy over $193 billion per year
			 in lost earnings;
		Whereas suicide is the second leading cause of death among individuals between the ages of 25 and
			 34;
		Whereas the rate of suicide among the elderly is higher than for any other age group;
		Whereas 1 in 4 Latino adolescents report contemplating suicide, a rate higher than any other
			 demographic;
		Whereas Native Americans currently rank as the top ethnicity for suicide rates nationwide;
		Whereas studies report that people with serious mental illness die, on average, 25 years earlier
			 than the general population;
		Whereas those with mental illness are 3 to 4 times more likely to be the victims of crime and
			 abuse;
		Whereas lack of awareness of one’s mental illness, known as anosognosia, affects approximately 50
			 percent of individuals with schizophrenia and 40 percent of individuals
			 with bipolar disorder making it more challenging to receive care;
		Whereas the delay between a first episode of psychosis and onset of treatment is an average of 110
			 weeks;
		Whereas stigma associated with mental illness continues to persist;
		Whereas recovery-oriented interventions such as supported employment, supported housing, and
			 supported education have been shown to improve outcomes;
		Whereas individuals engaged in peer recovery support services utilize crisis and emergency services
			 less; and
		Whereas it would be appropriate to observe May 2014 as Mental Health Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of Mental Health Month to remove the stigma associated with mental illness
			 and place emphasis on scientific findings regarding mental health
			 recovery;
			(2)recognizes mental well-being is equally as important as physical well-being for citizens,
			 communities, businesses, and the economy in the United States;
			(3)applauds the coalescing of national and community organizations in working to promote public
			 awareness of mental health and providing critical information and support
			 to the people and families affected by mental illness;
			(4)supports the finding of the President’s Commission on Mental Health that the Nation’s failure to
			 prioritize mental health is a national tragedy; and
			(5)encourages all organizations and health practitioners to use Mental Health Month as an opportunity
			 to promote mental well-being and awareness, ensure access to appropriate
			 services, and support overall quality of life for those living with mental
			 illness.
			
